 

Exhibit 10.3

 

 

FORM OF PERFORMANCE-BASED AWARD LETTER UNDER 2005 CASH INCENTIVE
COMPENSATION PLAN

 

[Date]

 

[Name of Executive]

Marvel Entertainment, Inc.

417 5th Avenue

New York, New York 10016

 

RE: Performance-Based Award for the [insert Performance Period] under the 2005
Cash Incentive
Compensation Plan    

 

[Dear Executive:]

 

Pursuant to the 2005 Cash Incentive Compensation Plan (the “Plan”), on [insert
date] the Compensation Committee of the Board of Directors (the “Committee”) of
Marvel Entertainment, Inc. (the “Company”) authorized granting you the following
performance-based award(s):

 

Performance Award A: You are not eligible for any portion of the Performance
Award unless [insert threshold performance criterion expressed in terms of
operating income or such other performance criteria as are determined by the
Committee pursuant to the Plan] (the “Threshold Performance Criterion”) is met.
If the Threshold Performance Criterion is met, you are eligible for an award of
[$_____]. In addition, you will be entitled to an additional award equal to
[____], for performance [expressed in terms of operating income or such other
performance criteria as are determined by the Committee pursuant to the Plan]
above the Threshold Performance Criterion.

 

 

[additional awards to be expressed in the same manner]

 

1.            Award Performance-Based Compensation. The Award(s) described above
are intended to qualify as “performance-based compensation” under Section
162(m). Accordingly, performance goals and related terms of the Award(s) were
established during the first 90 days of the performance period, and during the
first 25% of any performance period shorter than one year. The Performance-Based
Award(s), including the performance criteria and goals for such awards, were
established on [insert date] by the Committee for [insert Performance Period].

 

2.            Award Subject to Plan. The Award(s) set forth herein are subject
to the terms and conditions set forth herein and in the Plan, including, but not
limited to, the Per Person Award Limitation contained in Section 5 of the Plan.

 

3.            Committee Determines Attainment of Performance Goals. An Award
shall become vested and non-forfeitable only if the Committee determines that
the threshold performance goal related to the Award has been met. The Committee
shall determine the level of attainment of the pre-set performance goals and
whether other material requirements of the Award have been met.

 

 

 

1

 


--------------------------------------------------------------------------------

 

4.            Discretion to Pay Prior to the End of the Performance Period. In
the event that the Committee determines that a performance goal has been
attained prior to the end of the performance period, the Committee retains the
discretion to pay such award to you prior to the end of the performance period.

 

5.            Award Forfeited on Termination. Except as otherwise provided in
your employment agreement with the Company, if your employment with or service
to the Company is terminated for any reason, any portion of the Award that is
forfeitable at or prior to such termination pursuant to your employment
agreement or this Award Letter shall be immediately forfeited.

 

6.            No Right to Continued Employment. Nothing in this Award Letter or
the Plan shall be interpreted or construed to confer upon you any right with
respect to continuance of employment by the Company or any subsidiary, nor shall
this Award Letter or the Plan interfere in any way with the right of the Company
to terminate your employment.

 

7.            Witholding Taxes. The Company shall have the right to deduct from
any distribution to you an amount equal to the federal, state and local income
taxes and other amounts as may be required by law to be withheld with respect to
the Award(s) and any distribution relating thereto.

 

COMPANY:

 

MARVEL ENTERTAINMENT, INC.

 

 

By:

______________________________

Name:

Title:

 

 

 

 

 

2

 

 

 